Case: 16-17407   Date Filed: 12/05/2017   Page: 1 of 13


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-17407
                         Non-Argument Calendar
                       ________________________

                        Agency No. A205-681-439



JUAN CARLOS GUILLEN ZERPA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (December 5, 2017)

Before WILSON, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
             Case: 16-17407     Date Filed: 12/05/2017   Page: 2 of 13


      Juan Carlos Guillén Zerpa petitions for review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

his application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (“CAT”). After careful review, we deny his

petition.

                                         I.

                                         A.

      Guillén Zerpa is a native and citizen of Venezuela. He worked as a public

accountant in Venezuela from 1989 until 2011. In 2010, Guillén Zerpa was asked

to prepare an asset-verification letter on behalf of the Michael Kenwood Group

LLC (“MKG”). MKG was founded in 2006 by Francisco Illarramendi, a former

Venezuelan government official. Between 2006 and 2011, the government of

Venezuela entrusted Illarramendi and MKG with $500 million in pension funds to

invest. The pension funds belonged to current and former employees of Petróleos

de Venezuela, S.A. (“PDVSA”), the state-controlled oil company. Rather than

invest the funds, Illarramendi used the money to concoct a massive Ponzi scheme,

and ultimately between $300 million and $500 million of the pension fund money

was lost.

      Guillén Zerpa was offered $1 million to prepare the asset-verification letter.

In the letter, he falsely represented that MKG had $275 million in assets stemming


                                         2
             Case: 16-17407     Date Filed: 12/05/2017   Page: 3 of 13


from loans owed by various Venezuelan companies to MKG. On January 3, 2011,

he submitted the letter to MKG. At the time, the U.S. Securities and Exchange

Commission (“SEC”) was investigating MKG and Illarramendi.

      On January 10, the SEC asked Guillén Zerpa to verify the letter’s existence.

On March 3, Guillén Zerpa flew to Miami, to meet with Illarramendi for the first

time. He was admitted as a visitor to the United States under a B-2 visa. He was

then immediately arrested in connection with the investigation into MKG.

      Guillén Zerpa was charged with conspiracy to obstruct justice and

obstruction of an official proceeding in violation of 18 U.S.C. §§ 371, 1512(c)(2),

(k). On May 5, he pled guilty to the conspiracy charge and was sentenced to 14-

months imprisonment followed by 24 months of supervised release. On January

24, 2013, he was released from federal prison.

                                         B.

      On November 27, 2012, while in prison, Guillén Zerpa filed an application

for asylum, withholding of removal, and CAT relief. He claimed that because of

his involvement in defrauding PDVSA he would be persecuted and tortured if

returned to Venezuela. Guillén Zerpa also claimed he would be persecuted




                                         3
                Case: 16-17407       Date Filed: 12/05/2017       Page: 4 of 13


because he was a member of the “Bolivarian Bourgeoisie”1 and because of his

political opposition to President Hugo Chávez’s socialist regime.

       On June 2, 2014, the Department of Homeland Security (“DHS”) served

Guillén Zerpa with a notice to appear (“NTA”) charging him as removable under 8

U.S.C. § 1227(a)(1)(B) for being in the United States longer than permitted. On

August 21, 2014, Guillén Zerpa appeared before an IJ and conceded the factual

allegations of the NTA.

       On May 20, 2015, Guillén Zerpa testified before the IJ in support of his

application for asylum, withholding of removal, and CAT relief. At the hearing,

Guillén Zerpa called Dr. Freddy Aray Lárez to testify as an expert witness. Dr.

Lárez is a Venezuelan attorney and law professor who sought to opine on the

criminal justice system in Venezuela and the risks faced by Guillén Zerpa if he

were prosecuted for his role in the PDVSA fraud. Dr. Lárez’s written opinion also

discussed the risk Guillén Zerpa faced of kidnapping and torture by former

PDSVA employees. The government objected to Dr. Lárez’s testimony, asserting

it was irrelevant because Guillén Zerpa had not provided any evidence that he

would actually be criminally prosecuted in Venezuela. In support, the government

noted the Venezuelan government had not taken any action against Guillén Zerpa’s


       1
          Though Guillén Zerpa never directly defined this group, it appears to consist of wealthy
and successful professionals in Venezuela whom the government accused of subverting the
interests of the Venezuelan people.
                                                4
                Case: 16-17407       Date Filed: 12/05/2017       Page: 5 of 13


assets, no government prosecutors or investigators had initiated contact with him

or begun a formal investigation,2 and his wife remained free to travel between

Venezuela and the United States to testify at the hearing. Guillén Zerpa countered

that he was aware from press accounts that prosecutors and the Venezuelan

congress were investigating persons associated with the PDVSA fraud, which

could include him. He also testified that the military was conducting a confidential

investigation, but admitted he could not corroborate that assertion.

       The IJ allowed the parties to question Dr. Lárez on voir dire, during which

Dr. Lárez testified to his experience in Venezuela’s criminal justice system but

admitted he had no independent knowledge concerning PDVSA or Guillén Zerpa’s

case. The IJ declined to allow Dr. Lárez to testify further because it remained

speculative whether Guillén Zerpa would actually be prosecuted in Venezuela. As

the IJ explained in a written decision, “Dr. Lárez’s testimony would be irrelevant

and cumulative, as he could not testify about the PDVSA case or fraud cases in

general and would simply be relying upon evidence already in the record.”

       After the hearing, the IJ found Guillén Zerpa’s petition for asylum was time-

barred, and therefore he was statutorily ineligible for asylum. The IJ then found

Guillén Zerpa had failed to show that he would suffer persecution on account of

his membership in a protected social group or on account of his political beliefs,

       2
        During voir dire, Dr. Larez testified that if an investigation had begun, Guillén Zerpa
would have the right under Venezuelan law to access information related to the investigation.
                                                5
              Case: 16-17407    Date Filed: 12/05/2017   Page: 6 of 13


and therefore he was not entitled to withholding of removal. Finally, the IJ found

CAT relief was not warranted because Guillén Zerpa failed to show it was more

likely than not that he would be imprisoned and tortured by the government of

Venezuela.

      Guillén Zerpa appealed to the BIA. He argued that the IJ violated his due

process rights by excluding Dr. Lárez’s testimony, which he claimed would have

been “relevant to his well founded fear of future persecution.” He also generally

contested his eligibility for asylum, withholding of removal, and CAT relief.

      The BIA affirmed the IJ’s decision denying asylum and withholding of

removal because it found no “nexus between a potential persecution and a

protected ground” under the Immigration and Nationality Act (“INA”). Because of

this finding, the BIA did not reach the question of the timeliness of Guillén

Zerpa’s asylum application. The BIA also affirmed the IJ’s decision denying CAT

relief because Guillén Zerpa’s claim that he would be tortured “is based on a chain

of suppositions which he has not established are more likely than not to occur.”

Finally, the BIA found that, because Dr. Lárez was an expert in Venezuelan

criminal law, the exclusion of his testimony would only have been prejudicial if

Guillén Zerpa had demonstrated that he was under investigation or that criminal

charges would be forthcoming. Because he hadn’t, the IJ’s decision did not violate

his due process rights.


                                         6
               Case: 16-17407   Date Filed: 12/05/2017    Page: 7 of 13


       On December 5, 2016, Guillén Zerpa filed a petition for review with this

Court. He argues that the IJ violated his due process rights by excluding Dr.

Lárez’s testimony. He also argues that the BIA erred in concluding he was

ineligible for relief.

                                         II.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). When the BIA explicitly agrees with the

findings of the IJ, we review the decision of both the BIA and the IJ as to those

issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). Here,

because the BIA agreed with the IJ’s findings, and made additional observations,

we review both decisions to the extent our jurisdiction permits.

       On appeal from the BIA’s decision, we review legal and constitutional

questions de novo. Zhou Hua Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1307 (11th

Cir. 2013). Factual determinations are reviewed under the substantial-evidence

test, which requires us to “view the record in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc). We

affirm the BIA’s decision if, considering the record as a whole, it is supported by

reasonable, substantial, and probative evidence. Id. at 1027. In order to reverse


                                          7
              Case: 16-17407      Date Filed: 12/05/2017   Page: 8 of 13


administrative factual findings, we must determine that the record “compels”

reversal, not merely that it supports a different conclusion. Id.

                                          III.

      Guillén Zerpa first argues that his due process rights were violated when the

IJ excluded his expert witness.

      Petitioners in removal proceedings are entitled to due process. Alhuay v.

U.S. Att’y Gen., 661 F.3d 534, 548 (11th Cir. 2011) (per curiam). Due process

requires that petitioners receive a full and fair hearing. Id. To establish a due

process violation, the petitioner must show a “depriv[ation] of liberty without due

process of law and that the purported errors caused [] substantial prejudice.” Id.

(quotation omitted). To show substantial prejudice, the petitioner must establish

that the outcome of the proceeding would have been different but for the alleged

errors. Id. “[D]eprivation of . . . the ability to present evidence on one’s behalf in

a removal proceeding would, under certain circumstances, constitute a due process

violation.” Frech v. U.S. Att’y Gen., 491 F.3d 1277, 1282 (11th Cir. 2007). The IJ

has broad discretion to accept evidence into the record and weigh its evidentiary

value. 8 C.F.R. § 1003.10(b) (authorizing IJs to “exercise their independent

judgment and discretion and [] take any action consistent with their authorities

under the [INA]”).




                                           8
              Case: 16-17407     Date Filed: 12/05/2017    Page: 9 of 13


      The BIA did not err in finding there was no due process violation. Dr.

Lárez’s testimony regarding the Venezuelan criminal justice system may have

been relevant if Guillén Zerpa had established it was likely that he would be

prosecuted if returned to Venezuela. However, the IJ found that Guillén Zerpa had

failed to make this showing, and Guillén Zerpa has not sufficiently rebutted this

factual finding. It is not violative of due process for a tribunal to limit witness

testimony that “would be cumulative or irrelevant.” United States v. Wuagneux,

683 F.2d 1343, 1355 (11th Cir. 1982).

      For this same reason the BIA correctly concluded that Guillén Zerpa failed

to show the exclusion of his expert’s testimony resulted in substantial prejudice.

Even if Dr. Lárez had been permitted to testify, his knowledge of the general

Venezuelan criminal justice system would not have swayed the IJ because there

was no showing that it was likely that Guillén Zerpa would be prosecuted.

Additionally, this testimony would have been cumulative of evidence already in

the record concerning the general state of Venezuela’s executive and judicial

branches.

                                          IV.

      Guillén Zerpa next argues that the BIA erred in concluding that he was

ineligible for asylum, withholding of removal, or CAT relief. Specifically, he




                                           9
             Case: 16-17407     Date Filed: 12/05/2017   Page: 10 of 13


argues that he has a well-founded fear of persecution on account of his

membership in a particular social group and his political opinion.

      An applicant for asylum must present specific and credible evidence

demonstrating that he (1) was persecuted in the past based on one of the protected

grounds or (2) has a well-founded fear that he will be persecuted in the future

based on one of the protected grounds. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1257 (11th Cir. 2006) (per curiam). To establish a well-founded fear of future

persecution, an applicant must “present detailed, specific facts showing a good

reason to fear that he will be singled out for persecution on account” of a protected

ground. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1345 (11th Cir. 2008)

(quotation omitted and alteration adopted). The asylum applicant bears the burden

of proving that one of the enumerated grounds “was or will be at least one central

reason for persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).

      An applicant for withholding of removal bears the burden of establishing

that it is “more likely than not” that he will be persecuted on account of a protected

ground. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005) (per

curiam) (quotation omitted). If an applicant is unable to prove eligibility for

asylum, the applicant is generally precluded from qualifying under the more

stringent standard for withholding of removal. Id. at 1232–33.




                                          10
             Case: 16-17407      Date Filed: 12/05/2017    Page: 11 of 13


      We have held that “[f]ear of prosecution under fairly administered laws . . .

does not ordinarily entitle an alien to asylum or withholding of removal.” Scheerer

v. U.S. Att’y Gen., 445 F.3d 1311, 1315 (11th Cir. 2006). To establish a claim for

asylum or withholding of removal based on a fear of criminal prosecution, the

applicant must show that the “prosecution is based on a statutorily-protected

ground.” Id. at 1316.

      An applicant seeking protection under CAT must “establish that it is more

likely than not that he . . . would be tortured if removed to the proposed country of

removal.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004) (quotation omitted). Additionally, the applicant must show that the torture

would be by or with the acquiescence of the government. Id.

      Guillén Zerpa has failed to show that any future persecution would be on

account of a protected ground. He has failed to fully define the “Bolivarian

bourgeoisie,” and affluence alone is not an immutable characteristic that can serve

as the basis of a protected social group. See Gonzalez v. U.S. Att’y Gen., 820 F.3d
399, 404, 405 (11th Cir 2016) (per curiam) (noting that “a particular social group

must [] be defined with particularity” and that “sharing a common, immutable

characteristic is a necessary, but not sufficient, condition to qualify as a particular

social group under BIA precedent” (quotation omitted)); Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (“[A]n alien is required to present


                                           11
             Case: 16-17407     Date Filed: 12/05/2017    Page: 12 of 13


specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution on account of such a protected activity.” (quotation omitted)).

      Similarly, the IJ noted that Guillén Zerpa “lived and worked under a socialist

regime for the majority of his life without facing any politically-motivated

repercussions” and therefore he had failed to show a reasonable fear of persecution

based on his political beliefs. This fact, coupled with the fact that he has not

shown a likelihood of prosecution—the government of Venezuela has prosecuted

others involved in the PDVSA fraud but has taken no action against Guillén

Zerpa—means that he has not satisfied his burden to show a well-founded fear of

future persecution based on his political opinion.

      To the extent Guillén Zerpa fears persecution based on his involvement in

the PDVSA fraud scheme, we note that prosecution under fairly administered laws

does not support eligibility for asylum. See Scheerer, 445 F.3d at 1315–16. Such

a prosecution would be based on Guillén Zerpa’s admitted criminal activity, and

not based on any statutorily protected ground. See id. at 1316.

      Finally, substantial evidence in the record also supports the BIA’s

conclusion that Guillén Zerpa failed to show it is more likely than not he would be

tortured by or with the acquiescence of the Venezuelan government if returned.

Generally, lawful imprisonment for criminal behavior does not constitute torture.

See Cadet v. Bulger, 377 F.3d 1173, 1181 (11th Cir. 2004). As previously


                                          12
               Case: 16-17407        Date Filed: 12/05/2017       Page: 13 of 13


discussed, Guillén Zerpa has not demonstrated a likelihood of criminal prosecution

if returned to Venezuela, and thus even if it could be shown that there was a

possibility of torture within the Venezuelan criminal justice system, he has not met

his burden to show that torture is more likely than not to occur. 3

       PETITION DENIED.




       3
         Guillén Zerpa also argues that the IJ erred as a matter of law in finding that he did not
qualify for an exception to the one-year deadline for filing for asylum. However, for the reasons
previously discussed, Guillén Zerpa is not eligible for asylum relief and therefore we, like the
BIA, need not reach this question.
                                                13